Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 19, 2014

The Court of Appeals hereby passes the following order:

A15A0379. SOX v. THE STATE.

      This appeal was docketed in this Court on October 8, 2014. Appellant’s brief
was due to be filed within 20 days of docketing. Court of Appeals Rule 23. On
December 3, 2014, Appellant was ordered to file a brief in this case within ten (10)
days or subject the appeal to dismissal.


      As of the date of this order, Appellant has failed to file a brief, and no motion
for extension for good cause has been filed.


      Consequently, Appellee’s Motion to Dismiss this appeal is hereby GRANTED.
Court of Appeals Rules 7, 23.

                                       Court of Appeals of the State of Georgia
                                                                  12/19/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.